DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Based on the current set of claims (Claims, 01 June 2022), Claims 1-2, 4-8, 10-14, and 16-18 are pending and Claims 3, 9, and 15 are canceled.

Response to Arguments
Applicant’s arguments regarding the objection of Claims 1, 7, and 13 have been fully considered and are persuasive.  The objection of Claims 1, 7, and 13 has been withdrawn. 
Applicant’s arguments regarding the objection of Claims 1, 7, and 13 have been fully considered and are persuasive.  The objection of Claims 1, 7, and 13 has been withdrawn. 
Applicant’s arguments regarding the objection of Claims 2, 8, and 14 have been fully considered and are persuasive.  The objection of Claims 2, 8, and 14 has been withdrawn. 
Applicant’s arguments regarding the objection of Claims 4, 10, and 16 have been fully considered and are persuasive.  The objection of Claims 4, 10, and 16 has been withdrawn. 
Applicant’s arguments regarding the objection of Claims 5, 11, and 17 have been fully considered and are persuasive.  The objection of Claims 5, 11, and 17 has been withdrawn. 
Applicant’s arguments regarding the objection of Claims 6, 12, and 18 have been fully considered and are persuasive.  The objection of Claims 6, 12, and 18 has been withdrawn. 
Applicant’s arguments regarding the rejection of Claims 1-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  The rejection of Claims 1-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Applicant’s arguments regarding the rejection of Claims 1-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  The rejection of Claims 1-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Applicant’s arguments regarding the rejection of Claims 2, 8, and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  The rejection of Claims 2, 8, and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Applicant’s arguments with respect to claims 1, 5-6, 7, 11-12, 13, and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 15/469,325 and 16/226,329, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Regarding Claim 2, Claim 8, and Claim 14, Examiner is unable to locate support for the subject matter of the claim.  Specifically, Examiner cannot find support for “when a transmission opportunity has been notified by lower layer”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 7, 11-12, 13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Decarreau et al. (US 20160183158 A1; hereinafter referred to as “Decarreau”) in view of Yang et al. (US 20200229269 A1; hereinafter referred to as “Yang”) in view of Uemura et al. (US 20160353507 A1; hereinafter referred to as “Uemura”).
Regarding Claim 13, Decarreau discloses a program product comprising a non-transitory computer readable storage medium that stores code executable by a processor, the executable code comprising code (¶12, Decarreau discloses a computer program product may include a non-transitory computer-readable storage medium and storing executable code that, when executed by at least one data processing apparatus, is configured to cause the at least one data processing apparatus to perform a method) to perform: 
routing a first Packet Data Converge Protocol (PDCP) Protocol Data Unit (PDU) to a first Radio Link Control (RLC) entity (¶80 & Fig. 3 (320), Decarreau discloses sending, to a first Radio Link Control (RLC) entity of the MS, a protocol data unit (PDU)) of at least two RLC entities (¶80 & Fig. 3 (320), Decarreau discloses the first RLC entity and a second RLC entity of the MS) associated to the first PDU,
starting a timer in response to routing the first PDU to the first RLC entity (¶80 & Fig. 3 (330), Decarreau discloses starting, by the MS, a transmission timer in response to sending, to the first RLC entity of the MS, the PDU); and 
routing the first PDU to a second RLC entity of the at least two associated RLC entities (¶80 & Fig. 3 (350), Decarreau discloses re-sending, to the second RLC entity of the MS, the PDU) in response to the timer expiring before the first PDU is submitted to lower layer for transmission (¶80-81 & Fig. 3 (340->350), Decarreau discloses re-sending the PDU in response to the expiration of the timer before receiving, an indication of successful delivery of the PDU.  Examiner correlates the absence of successful delivery as "before the first PDU is submitted to lower layer for transmission" because the lack of an indication indicating successful delivery is an indication that the PDU was not properly submitted).
However, Decarreau does not disclose the first RLC entity belonging to a first cell group and a second RLC entity belonging to a second cell group.
Uemura, a prior art reference in the same field of endeavor, teaches the first RLC entity belonging to a first cell group and a second RLC entity belonging to a second cell group (¶20-23, Uemura teaches a first RLC entity associated with a first cell group and a second RLC entity associated with a second cell group).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Decarreau by requiring that the first RLC entity belonging to a first cell group and a second RLC entity belonging to a second cell group as taught by Uemura because communication control is rendered more efficient by determining a correspondence relationship between the radio configuration of the physical layer and the radio configuration of the higher layer (Uemura, ¶11-12).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 13.
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 7.
Regarding Claim 17, Decarreau discloses the program product of claim 13.
Decarreau further discloses the PDUs are transmitted to either the first RLC entity or the second RLC entity via a split bearer (¶80 & Fig. 3 (350), Decarreau discloses sending, to the first RLC entity, the PDU for transmission to the first BS or re-sending, to the second RLC entity of the MS, the PDU for transmission to the second BS.  ¶53, Decarreau further discloses a split bearer configuration for the first RLC and the second RLC).
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 17.
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 17.
Regarding Claim 18, Decarreau discloses the program product of claim 13.
Decarreau further discloses each RLC entity communicates the PDU through a distinct MAC to a distinct cell group (Fig. 2 & ¶44-45, Decarreau discloses each RLC entity at the MS has a corresponding MAC entity where the first MAC entity at the MS, MAC 244, is for transmission to the master BS and the second MAC entity at the MS, MAC 254, is for transmission to the secondary BS).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 18.
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 18.
Claims 2, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Decarreau in view of Uemura in further view of Yang et al. (US 20200229269 A1; hereinafter referred to as “Yang”).
Regarding Claim 14, Decarreau in view of Uemura discloses the program product of claim 13.
However, Decarreau does not explicitly disclose the processor further submitting the first PDU from the first RLC entity to an associated MAC entity for transmission in response to the timer not timing out.
Yang, a prior art reference in the same field of endeavor, teaches the processor further submitting the first PDU from the first RLC entity to an associated MAC entity for transmission in response to the timer not timing out (¶14, Yang teaches submitting a first RLC PDU to a MAC entity in response to the first timer not expiring).
It would have been obvious prior to the effective filing date of the invention to modify Decarreau by further submitting the first PDU from the first RLC entity to an associated MAC entity for transmission in response to the timer not timing out as taught by Yang because enabling data duplication will improve the reliability of transmission (Yang, ¶3-4).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 14.
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 14.
Claims 4, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Decarreau in view of Lee et al. (US 20160295440 A1; hereinafter referred to as “Lee”).
Regarding Claim 16, Decarreau in view of Uemura discloses the program product of claim 13.
However, Decarreau does not explicitly disclose an amount of PDUs routed to the at least one of the two RLC entities before a reception of an Uplink (UL) grant are less than a maximum amount.
Lee, a prior art reference in the same field of endeavor, teaches an amount of PDUs routed to the at least one of the two RLC entities before a reception of an Uplink (UL) grant are less than a maximum amount (Claim 8, Lee teaches routing, when the amount of uplink (UL) data is less than a threshold, to a media access control (MAC) entity.  ¶52, Lee further discloses that the RLC layer may exist between the PDCP layer and the MAC layer or may be implemented within the MAC layer).
It would have been obvious prior to the effective filing date of the invention to modify Decarreau by requiring that an amount of PDUs routed to the at least one of the two RLC entities before a reception of an Uplink (UL) grant are less than a maximum amount as taught by Yi because transmitting uplink data in a dual connectivity improves the wireless communication system by reducing costs per bit, allowing flexible use of frequency bands, and lowers power consumption by user equipments (Lee, ¶6-7).
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 16.
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 16.
.
Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474